DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 February 2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-7 and 10-12 are objected to because of the following informalities:
In the last line of claim 1, “…is greater that a size of…” should be changed to -- is greater than a size of --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The last line of claim 1 recites “…the core solder ball has a diameter that is greater that a size of the metal post in plan view”.  This limitation is confusing because Applicant does not show these features in any plan view making it unclear exactly which “size” in a plan view they are referring to.  The size(s) in plan view are not shown. It is unclear what other size(s) the post has in front of or behind the plane of the cross section shown. For clarity, it is suggested Applicant instead compare the diameter of the ball to a width of the metal post which is clearly shown in the Fig. 1 cross section.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0293574) in view of Cheah et al. (US 2019/0311978), and further in view of Iizuka (US 2013/0161776), all of record.
(Re Claim 1) Kim teaches a semiconductor device, comprising (see Figs. 8A-8E and paras. [0034]-[0035]): 
a first semiconductor element (870); 
a first connection terminal (875) formed on a lower surface of the first semiconductor element (870); 
a second semiconductor element (840) mounted on the lower surface of the first semiconductor element (870) so that the second semiconductor element partially overlaps the first semiconductor element in plan view (Fig. 8D, 870 and 840 overlap); 
a second connection terminal (845) formed on a lower surface of the second semiconductor element (840);
a wiring substrate (810) including a first connection pad (814) electrically connected to the first connection terminal (875) and a second connection pad (811) electrically connected to the second connection terminal (845), wherein the first semiconductor element (870) and the second semiconductor element (840) are mounted over the wiring substrate (810); and
a third connection terminal (another 875) formed on the first connection pad (814) and electrically connected to the first connection terminal (875).
Kim is silent regarding wherein the first connection terminal is a metal post, the third connection terminal is a core solder ball, the core solder ball includes a spherical core ball and solder covering a periphery of the core ball, and the metal post is electrically connected to the core solder ball via a first solder layer and the core solder ball has a diameter that is greater than a size of the metal post in plan view.
Kim forms this corresponding connection using a stack of two solder balls (875, Fig. 8D).  Related art from Cheah teaches making a similar connection using a stack of two solder balls (e.g. see Figs. 1A-1D: 122/123, 126/127), analogous to Kim’s stacked 875s, further including a lower/third connection terminal having a greater diameter than the upper/first connection terminal’s width, thereby being greater in a cross-section and/or plan view. The lower/third connection terminal being a core solder ball (126 + 127). The upper/first connection terminal being a metal post (122) with a solder layer (123), noting Applicant’s claimed metal post does not require or exclude any specific shapes. A PHOSITA would find it obvious to modify Kim’s stacked 875’s with Cheah’s stacked connection terminal structure as this is a more robust connection having improved mechanical and electrical integrity.
In the alternative, the rejection above, further in view of Iizuka (US 2013/0161776):
Alternatively, one might narrowly interpret Cheah’s upper/first connection terminal at 122+123 to be a “ball” rather than a “post”. Related art from Iizuka teaches that (Figs. 4A-4B and para. paras. [0043]-[0054]) a core solder ball and a metal post with a solder layer are art recognized alternatives for a connection terminal. A PHOSITA would recognize either shape will provide a functional connection.1  A PHOSITA would further recognize the advantages of working with a post rather than a ball as posts can be directly patterned or selectively deposited at small pitches. In view of Iizuka’s disclosure, a PHOSITA would find it obvious to modify Cheah’s upper/first connection terminal to include a post as taught by Iizuka for the advantages discussed above.2  
(Re Claim 2) Kim in view of Cheah and Iizuka teach wherein a stacked structure of the metal post and the core solder ball is connected between the first semiconductor element and the wiring substrate and the core solder ball has a diameter that is greater than a height of the metal post (as modified above, see Fig. 1 of Cheah).
(Re Claim 3) Kim and Cheah are silent regarding wherein the second connection terminal is a metal post; and the core solder ball has a diameter that is greater than a height of the metal post of the second connection terminal.  Related art from Iizuka teaches when stacking/connecting components, balls and posts are art recognized alternative shapes for connection terminals (see Figs. 4A-4B and paras. [0048]-[0054]).  Metal posts offer advantages over balls as these can be easily patterned or plated at small pitch sizes enabling higher I/O connection densities, also see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Furthermore with respect to the relative sizes, this is deemed an obvious matter of design choice since there would be no difference in performance nor unexpected results from a differently proportioned ball and/or post.
  (Re Claim 10) wherein the second connection terminal is electrically connected to the second connection pad via a second solder layer that differs from the first solder layer.  Related art from Iizuka teaches when stacking/connecting components, balls and posts are art recognized alternative shapes for connection terminals (see Figs. 4A-4B and paras. [0048]-[0054]).  Metal posts offer advantages over balls as these can be easily patterned or plated at small pitch sizes enabling higher I/O connection densities, also see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Further still Iizuka teaches using a composite post 51 comprising a plated layer 56 and solder layer 58 and this connection structure has the known advantages of maintaining the shape, height, and mechanical integrity of 56 while solder bonding layer 58.  It would have been obvious to one of ordinary skill in the art to modify Kim’s 875 with Iizuka’s 51 for the advantages discussed above, and in doing so, the claimed electrical connection will include a second solder layer.
(Re Claim 11) Kim in view of Cheah and Iizuka teach wherein the first solder layer includes a portion extending outside the core solder ball in a plan view as discussed above, see Cheah Figs. 1A-1D.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0293574), Cheah et al. (US 2019/0311978), and Iizuka (US 2013/0161776) as applied above and further in view of Haba et al. (US 9,553,071).
(Re Claim 4) Kim and Cheah are silent regarding a heat dissipation plate mounted on an upper surface of the first semiconductor element. Haba teaches mounting a heat dissipation plate (132) on the upper surface of the microelectronic element (see Fig. 2). It would have been obvious to one of ordinary skill in the art to modify Kim to mount a heat dissipation plate on an upper surface of the first semiconductor element, as taught by Haba, as the modification would improve the heat dissipation capability of the first semiconductor element and the package as a whole. This reduces leakage current and power consumption. One of ordinary skill in the art would recognize the advantages of including a heat dissipation plate and this would be an obvious modification Kim’s device. 
(Re Claim 5) Haba also teaches the use of a spacer when packaging stacked dies (Fig. 2, 134) formed on a lower surface of the heat dissipation plate, wherein the second semiconductor element (e.g. 112) is mounted on a lower surface of the spacer (134). The inclusion of the spacer allows for improved heat dissipation from both upper and lower dies each having upper surfaces at different elevations.
(Re Claim 6) wherein the lower surface of the spacer is coplanar with the lower surface of the first semiconductor element (870 of Kim / 142 of Haba), and the second semiconductor element (die 840 of Kim / 112 of Haba) is bonded to the lower surface of the spacer (134) and the lower surface of the first semiconductor element (870 of Kim / 142 of Haba).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0293574), Cheah et al. (US 2019/0311978), Iizuka (US 2013/0161776), and Haba et al. (US 9,553,071) as applied above, and further in view of Lee et al. (US 2008/0211081).
(Re Claim 12) further comprising an underfill resin with which a gap between the heat dissipation plate and the wiring substrate is filled to encapsulate the first semiconductor element and the second semiconductor element.  It is noted Kim already teaches encapsulating the semiconductor elements in a mold/resin layer 880 and one of ordinary skill already modifying Kim to further include a heat dissipation plate as discussed above would recognize the benefits of using the molding/resin layer already disclosed by Kim as this can further improve heat transfer and the mechanical integrity of the package while providing protection for the dies.  Therefore, the claimed combination would have been obvious in view of Kim and Haba. For completeness, noting related art from Lee teaches filling a gap between a heat sink and a wiring substrate while encapsulating the semiconductor elements with an underfill resin (160) and the claimed combination would have further been obvious in view of Kim, Haba, and Lee.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0293574), Cheah et al. (US 2019/0311978), and Iizuka (US 2013/0161776) as applied above and further in view of Shuto et al. (US 2017/0040246)
(Re Claim 7) Kim and Cheah are silent regarding the claimed coils. Related art from Shuto teaches that first semiconductor element (CP1) includes a first coil (M1 or M3), the second semiconductor element (CP2) includes a second coil (M2 or M4), and the first coil of the first semiconductor element is magnetically coupled to second the coil of the second semiconductor element (Figs. 2, 4, and 5 and paras. [0038], [0061]). It would have obvious to one of ordinary skill in the art to arrange magnetic (M1,or M3 and M2 & or M4) coils as taught by Shuto, in the semiconductor elements (840 & 870) of the integrated package configuration, as taught by Kim, for enabling signal transmission across semiconductor elements using inductive coupling. By using inductive coupling for signal transmission across semiconductor elements, it is possible to achieve high performance and enable small form factors. Signal transmission across semiconductor elements using inductive coupling also makes it possible to operate across semiconductor elements which may have been fabricated using different process technologies.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection necessitated by the amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK T. K. PETERSON whose telephone number is (571)272-3997. The examiner can normally be reached M-F, 9-5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK T. K. PETERSON/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP 2144.04(IV)(B): see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
        2 It is further noted the core ball + post connection is well-known in the art: e.g. see US 2008/0184555, Fig. 6A; US 2005/0205993 Fig. 17B, JP 2004-296807 Figs. 3-4, and US 2020/0312803, Fig. 8d, all of record.